Name: Commission Regulation (EEC) No 1459/81 of 27 May 1981 laying down the provisions necessary to avoid disturbance on the sugar market following the increase in prices in the sector for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 5 . 81 Official Journal of the European Communities No L 142/ 101 COMMISSION REGULATION (EEC) No 1459/81 of 27 May 1981 laying down the provisions necessary to avoid disturbance on the sugar market following the increase in prices in the sector for the 1981 /82 marketing year Whereas this situation could result in deflections of trade, thereby seriously compromising the Commu ­ nity sugar market during the period of changeover to the new marketing year ; whereas, in order to avoid this risk in these circumstances, provision should be made for increasing the import levies on white sugar and raw sugar during that period by an amount which reflects the difference in the intervention prices in question , including the respective storage levies referred to in Article 8 ( 1 ) (a) in the third subpara ­ graph of Regulation (EEC) No 3330/74 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ( J ), as last amended by Regulation (EEC) No 3455/80 (2 ), and in particular Article 33 thereof, Whereas the intervention price for white sugar and for raw sugar are to be fixed for the 1981 /82 marketing year at levels 8-5 % and 7-5 % higher respectively than those in force during the 1980/81 sugar year ; Whereas there are still substantial quantities of sugar from 1980/81 to be disposed of for export by tendering procedure before 1 October 1981 , when the new production commences ; whereas the greater part of these quantities will in fact be exported after 1 July 1981 ; whereas, accordingly, tenders by operators put forward under current invitations to tender already reflect the differences between the Community prices in force for 1981 /82 and the world prices for the period July to September 1981 ; Whereas, pursuant to the rules for calculating import levies for white sugar and raw sugar, the said levies are fixed on the basis of the Community prices in force up to 30 June 1981 and of the world prices for rapid deliveries ; whereas the result is import levies lower than the necessary export refund ; HAS ADOPTED THIS REGULATION : Article 1 Up to 30 June 1981 , the import levy referred to in Article 15 (2) of Regulation (EEC) No 3330/74 shall be equal to the difference between the threshold price and the cif price , increased per 100 kilograms : (a) for white sugar, by 4-34 ECU ; (b) for raw sugar, by 3-30 ECU. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 May 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 359, 31 . 12 . 1974, p . (2 ) OJ No L 360 , 31 . 12 . 1980 , p . 1 . 17 .